Title: To George Washington from James Anderson, 22 February 1797
From: Anderson, James
To: Washington, George


                        
                            Sir 
                            Mount Vernon, 22d Feby 1797
                        
                        I was duely favored with Yours of 13th And the seeds which I delivered to the
                            Gardener—I am sincerely happy in finding You approve my various Schemes—And as to the
                            Distillery—will make it appear at least a 50 pCt trade have bought about 100 Barlls Corn at
                            20/. Another 100  will do untill late in the Fall When more will
                            come in. And the Tailings will do for sometime to Mix with the Corn.
                        
                        Have now been in Loudon & bought 44 Hogs, Sows & Shoats 33 I think 38 will do to kill this Fall. And may make 4 to 5000 lb.
                            pork—besides the Sows, which we need to rear from I send for them this week—And pay them on
                            the 12th March. they are 3 Dollars each. I also bought 20 Turkeys & some few Geese.
                            & a few Pullets all kinds of Fouls are scarce & extravagantly high—the
                            Turkeys are 5/ Geese I am not so sure what I may have or price, until Allison goes for them.
                            And the Pullets are 1/—Such roads I never traveled on. I will put the Hogs to eat Slope at
                            the Distillery And the Turkeys for Your Table about 10, leave in Coops at the House. And put
                            the others & 2 Cocks to the Distillery & Geese there to feed on the Grains
                            to rear from them. I am fixing a Girl to feed the Hogs & fowls. And my Son &
                            one boy manages the Stills, this Weak we shall have 80 gallons at least of Whiskie, Which I
                            will deposit in my Cellar And when the fishing Season comes there will be more demand and probably it may sell higher—I charge the Distillery 3/ a Barrel
                                for the Wheat Tailings—I believe that is more than they are worth.
                        
                        I am making a Ditch & Hedge of Locust from the bed of the  run to the Mill ran along the side of the road. And placing a new
                            Post & sail fence on the top of the Bank. there are a small ditch
                            on each side and the hedge on the inside—a good many of the other hedges
                            are filled say the Gaps. and the remainder Shall immediatly be filled—The
                            rainey weather has retarded our ploughing—But is mending the Wheat some
                            of which is looking well the fallow on Union Farm
                            especially—There are no such thing as applying the Roller. The Land is so very soft
                            but will do it whenever it can be with propriety.
                            Whenever the Potatoes arrives will plant them—The time of planting of the pease being in
                            April & May shall have seed ready. As I have spoke to some
                            March 4 in Town to collect some. I am affraid Mr Goughs Cattle will be higher priced than I
                            would think advisable to buy at—a Gentn informed me, He asked the Dutch for a Year old
                            Bull—after You are once here and the road good, I may be able to find some good Cows in the
                                upper parts of Loudon Berkeley &c among the Dutch Who have
                                good kinds. And in Scotland I have prefered that kind of Cattle Shall
                                refer  for the Berrys untill You come here but have thot & on them coming by the ferry of Loudon and from thence to
                            Alexria have found one Whos friend in Loudon will take care of them, When You get things to
                            send round here please get one Bll Mollases as there has been none since I came here—And
                            also the following things for Neal 1200 Spike nails, for Dogue run B. floor. 4 good Broad
                            axes—6 plb each. 6 Strong Inch & 6 Strong 2 Inch Chissels—2 New
                            Hand Saws 4 Rules of gd quality—a Qty files for Hand saws Cressents &ca in Plane
                            Irons of different Sizes. Gimblets of various sizes 2 pr Strong Compasses—2 half Inch Augers
                            1  & 1 flatt b etc—And some Barrels
                            Nails of different Kinds 20d. 10d. & sathing nails—This week I
                            will fitt up some trough to feed a few Cows at my house with Slope & Hay—and get a
                            little fresh Butter by Your return.
                        If any thing else is wanted, shall do my best to lay it in. The price of flour
                            at Alexria are when paid in Cash 48/ p. Bll for Superfine—46 p. Bll for fine. & good
                            Midlings 10/ P. Bll. Am affraid Callahan is rather to Anxious, our Midlings are very fair
                            And tho the Superfine looks tolerable it is with me, a doubt Whether it
                            passes the Inspection—which is now, I am told pretty thick—But if it should be so, there are
                            only 2/ difference between Super, & fine.
                        He follows what Rickets & other Millers mostly do, to attempt having
                            the great part Superfine. And in past Years there has been few faults found, as the demand
                            was so great. Wheat is Rather looking up. the best 9/ to 9/6 And it is my Opinion the
                            Armies. & Navys in the West Indies must soon be in want. And the price of Corn has
                            every chance of Advancing, being with much esteem Sir Your most Obedt Humble Sert
                        
                            Jas. Anderson
                            
                        
                    